DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 29, 2021. Claims 11-12, 15, 17-25, 28, 30-34 are amended, Claims 35-41 are added, Claims 13-13, 16, 26-27 and 29 are cancelled, and presents arguments, is hereby acknowledged. Claims 11-12, 15, 17-25, 28, 30-41 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on January 29, 2021 have been fully considered. 
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, 15, 17-19, 21-25, 29, 32, 34-35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150029540 A1 (Hereinafter Jo), in view US 20130016710 A1 (Hereinafter Shinohara) and in further view of US 20140376721 A1 (Hereinafter Perez) and US 20140252083 A1 (Lee).
Regarding Claims 11, 22-24, Ting teaches:
A communication system including a printing apparatus, a mobile terminal, and a Near Field Communication (NFC) tag, wherein the printing apparatus comprises: a first display that can display information; and a first network interface that can perform network communication, and the mobile terminal comprises: an image capturing device that can obtain an image; an NFC device that can perform short-range wireless communication; a second display that can display information; and a second network interface that can perform network communication, and wherein the printing apparatus causes the first display to display a bar code that is based on connection information available for connecting the first network interface and the second network interface, the mobile terminal reads the bar code by using the image capturing device, the mobile terminal transmits information corresponding to the connection information obtained at least based on the bar code, to the NFC tag by using the NFC device, and the reading and the transmitting are performed by one application (Jo: Figs. 5-8, an image forming apparatus 600 with a UI 640, NFC tag 620 and wireless I/F 630, and a mobile device 700 with a display, NFC processing unit 720 and wireless I/F 730;  when tag 620 is tagged, NFC processing unit 720 processes installation info read from tag 620 to configure the mobile device to communicate with the apparatus 600 through wi-fi direct or Bluetooth interface 630/730).
a two dimension bar code 203 is displayed on the display screen of device 150, which including wireless network setting of the device 150 to connect to the wireless network, i.e. a connection configurations to connect to AP (the device 150 in station mode) or the device 150 (the device 150 in AP mode), and
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jo with a printing apparatus to display a connection info through a bar code that is based on connection information available for connecting the first network interface and the second network interface, the mobile terminal reads the bar code by using the image capturing device as taught by Shinohara. The advantage of doing so is to provide a mechanism to enable a device to connect to an AP without going through complicated procedures to easy user efforts (Shinohara: [0002]-[0006]).
Jo does not teach explicitly on a mobile device to read connection info from the bar code and transmits to a tag. However, Perez teaches (Perez: Figs. 5-6 and [0076]-[0093], a register device 502 obtains AP 504 connection parameter(s), moves to proximity of client device 506, and transmits AP connection parameters to the client device 506 through NFC and enables client 506 and AP connection. It is noted that the registar device 502 may obtain AP info from various means, e.g. WLAN connection, NFC, among others and write the info into registar 502 NFC tag and be transferred onto client device 506, where obtaining wireless setting through bar code is already taught by Shinohara).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jo with a mobile device to read connection info from the bar code and transmits to a tag as taught by Perez. The advantage of doing so is to provide a mechanism to use mobile device based NFC module to obtain AP configuration data and provision other client devices to remove needs of long, cumbersome and error-prone provision procedures to communicate with the AP for client devices  (Perez: [0003]-[0006]).
Jo as modified by Shinohara and Perez does not teach explicitly on acquiring a barcode, displaying the barcode, and write the contents of the barcode into a NFC tag. However, Lee teaches (Lee: Fig. 6 and [0164]-[0175], a device is configured to capture OR code, display QR code, and create NFC applet for transmitting through NFC interface).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jo with acquiring a barcode, displaying the barcode, and write the contents of the barcode into a NFC tag as further taught by Lee. The advantage of doing so is “for the development of a technology which is capable of providing commodity information, included in an optical code represented on each commodity, to an NFC mobile terminal which is being carried by an individual person using NFC communication, so that a purchaser can rapidly check accurate commodity information”  (Lee: [0005]-[0024]).
Regarding Claims 12 and 25, Jo as modified teaches all elements of Claims 11 and 24 respectively. Jo as modified further teaches:
The communication system according to claim 11, wherein the connection information includes at least a Service Set Identifier (SSID) and a passkey (Shinohara: [0061], displaying a bar code includes info indicating the connection and the setting value (e.g. ESSID) for connecting to the AP; Jo: [0070], wireless setting profile may include password).
Regarding Claims 15 and 28, Jo as modified teaches all elements of Claims 11-12 and 24-25 respectively. Jo as modified further teaches:
The communication system according to claim 12, wherein the connection information further includes a security method (Jo: [0070], wireless setting profile may include password).
Regarding Claims 17 and 30, Jo as modified teaches all elements of Claims 11 and 24 respectively. Jo as modified further teaches:
The communication system according to claim 11, wherein the two-dimensional code is a QR code (Shinohara: Fig. 3 and [0059], QR-code).
Regarding Claims 18 and 31, Jo as modified teaches all elements of Claims 11 and 24 respectively. Jo as modified further teaches:
The communication system according to claim 11, wherein in a case where, after the connection information is displayed on the second display device, the decond communication device is positioned within a range sufficient to communicate with the NEC tag, the connection information is written to the NFC tag by using the NEC device (Lee: Fig. 6 and [0164]-[0175]).
Regarding Claims 19 and 32, Jo as modified teaches all elements of Claims 11 and 23 respectively. Jo as modified further teaches:
The communication system according to claim 11, wherein after the connection information is written in the NEC tag, if an external device having NEC device is positioned within a range sufficient to communicate with the NEC tag, the NEC tag provides the connection information to the external device, wherein the provision of the connection communication to the external device causes the external device to perform an attempt to communicate with the second communication device, and wherein the provided connection information is used for the attempt to communicate with the second communication device (Perez: Figs. 5-6 and [0076]-[0093], a register device 502 obtains AP 504 connection parameter(s), moves to proximity of client device 506, and transmits AP connection parameters to the client device 506 through NFC and enables client 506 and AP connection),
Regarding Claims 21 and 34, Jo as modified teaches all elements of Claims 11/19 and 24 respectively. Jo as modified further teaches:
The communication system according to claim 19, wherein the second communication device is a printing apparatus, and wherein the external device that has established a communication with the printing apparatus as a result of the attempt transmits print data to the printing apparatus (Jo: Figs. 5-8).
Regarding Claim 35, Jo as modified teaches all elements of Claim 23. Jo as modified further teaches:
The control method according to claim 23, wherein the method further comprising: displaying, on the display device, a read screen for prompting to read a two-a device is configured to capture OR code, display QR code, and create NFC applet for transmitting through NFC interface, where displaying a user message or prompt is known practice in U/I of electronic devices).
Regarding Claim 37, Jo as modified teaches all elements of Claim 23/35. Jo as modified further teaches:
The control method according to claim 35, wherein the read screen includes a message for prompting to read the two-dimensional code (Lee: Fig. 6 and [0164]-[0175], a device is configured to capture OR code, display QR code, and create NFC applet for transmitting through NFC interface).
Regarding Claim 40, Jo as modified teaches all elements of Claim 23. Jo as modified further teaches:
The control method according to claim 23, further comprising: converting a data format of the connection information into a data format corresponding to a predetermined type of NFC Data Exchange Format (NDEF) record that is defined for storing information for performing a handover, wherein the connection information with the converted data format is written to the external NFC tag (Lee: Fig. 6 and [0164]-[0175], a device is configured to capture OR code, display QR code, and create NFC applet for transmitting through NFC interface, where NDEF is a standardized data format in NFC field).
Claims 20, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150029540 A1 (Hereinafter Jo), in view US 20130016710 A1 (Hereinafter .
Regarding Claims 20 and 33, Jo as modified teaches all elements of Claims 11 and 24/32 respectively. Jo as modified does not teach explicitly on the NEC tag is an NFC tag seal, and the NFC tag seal is attached to a housing of the second communication device, and the second communication device is configured to be unable to write information to the attached NFC tag seal. However Walker teaches:
The control method according to claim 32, wherein the two dimensional code that includes the connection information is displayed on a display device of an external device, the NFC tag is an NFC tag seal, the NFC tag seal is attached to a housing of the external device, and the external device is configured to be unable to write information to the attached NFC tag seal (Walker: Fig. 4, a NFC tag sealed on a surface, where the tag is read only).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jo as modified wherein the two dimensional code that includes the connection information is displayed on a display device of an external device, the NFC tag is an NFC tag seal, [[and]] the NFC tag seal is attached to a housing of the external device, and the external device is configured to be unable to write information to the attached NFC tag seal as taught by Walker. The advantage of doing so is to provide a mechanism to locate NFC device, display a direction indicator(s) to align two NFC devices, and cause two devices to communicate to each other based upon proximity to improve user experience and reduce time needed of aligning NFC devices for better communication quality  (Walker: Abstract).
Regarding Claim 41, Jo as modified teaches all elements of Claim 23. Jo as modified does not teach explicitly on an object for receiving an operation to start write processing is displayed on the display device together with the connection information wherein the method further comprises displaying, on the display device, information for prompting to bring the mobile terminal close to a NFC tag, after the operation with respect to the object is received. However, Walker teaches:
The control method according to claim 23, wherein an object for receiving an operation to start write processing is displayed on the display device together with the connection information wherein the method further comprises displaying, on the display device, information for prompting to bring the mobile terminal close to a NFC tag, after the operation with respect to the object is received (Walker Figs. 3-4).
Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150029540 A1 (Hereinafter Jo), in view US 20130016710 A1 (Hereinafter Shinohara) and in further view of US 20140376721 A1 (Hereinafter Perez), US 20140252083 A1 (Lee) and US 20150079982 A1 (Wu).
Regarding Claim 36, Jo as modified teaches all elements of Claim 23/35. Jo as modified does not teach explicitly on decision not to act upon captured two-dimensional code. However, Wu teaches:
The control method according to claim 35, wherein processing to connect to an external device using the connection information obtained by reading the two-dimensional code is not performed in accordance with that the two-dimensional code that includes the connection information is read in a state where the read screen is 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jo with decision not to act upon captured two-dimensional code as taught by Wu. The advantage of doing so is to provide a mechanism to active a new wireless device in efficient manner (Wu: [0007]-[0011]).
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150029540 A1 (Hereinafter Jo), in view US 20130016710 A1 (Hereinafter Shinohara) and in further view of US 20140376721 A1 (Hereinafter Perez), US 20140252083 A1 (Lee) and US 20150138393 A1 (Ito).
Regarding Claim 38, Jo as modified teaches all elements of Claim 23. Jo as modified does not teach explicitly on the connection information is displayed in a first display area on a predetermined screen, and the predetermined screen further includes a second display area in which information that is different type of information than the connection information can be set. However, Ito teaches:
The control method according to claim 23, wherein the connection information is displayed in a first display area on a predetermined screen, and the predetermined screen further includes a second display area in which information that is different type of information than the connection information can be set (Ito: Figs. 5A-B).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jo with the connection information is displayed in a first display area on a predetermined screen, and the 
Regarding Claim 39, Jo as modified teaches all elements of Claim 23/38. Jo as modified further teaches:
The control method according to claim 38, wherein the displayed connection information can be changed based on a user operation via the predetermined screen (Ito: Figs. 5A-B).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649